Motion GRANTED and Corrected Order filed August 3, 2018.




                                                       In The

                               Fourteenth Court of Appeals
                                                  ____________

                                            NO. 14-18-00649-CV
                                                  ____________

           IN RE SYLVESTER TURNER, MAYOR, AND DAVE MARTIN,
                   HOUSTON CITY COUNCIL MEMBER, Relators


                                     ORIGINAL PROCEEDING
                                       WRIT OF MANDAMUS
                                          152nd District Court
                                         Harris County, Texas
                                   Trial Court Cause No. 2018-50136

                                        CORRECTED ORDER 1

           On August 3, 2018, relators Sylvester Turner, Mayor, and Dave Martin,
Houston City Council Member, filed a petition for writ of mandamus in this court.
Relators ask this court to order the Honorable Kyle Carter, serving as ancillary judge

1
    The original order incorrectly stated that Justice Donovan was on the panel.
for the 152nd District Court, in Harris County, Texas, to set aside his temporary
restraining order signed on July 31, 2018, entered in trial court number 2018-50136.
Relators have also filed a motion asking this court to stay the temporary restraining
order pending a decision on the petition for writ of mandamus. See Tex. R. App. P.
52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER the temporary restraining order signed on July 31, 2018,
STAYED until a final decision by this court on relators’ petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests Houston Professional Firefighters Association
IAFF-Local 341, the real party-in-interest, to file a response to the petition for writ
of mandamus on or before the close of business on Monday, August 6, 2018. See
Tex. R. App. P. 52.4.

                                              PER CURIAM


Panel consists of Justices Boyce, Wise, and Jewell.